DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Applicant’s Response to Official Action
The response filed on December 08, 2021 has been entered and made of record. Claims 1-21 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments with regard to Claims 1, 6, and 11, filed 12/08/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of Korean Unexamined Patent Application No. 10-2015-0142134 A (hereinafter “Yoon”) in view of English Translation of Japanese Patent Application No. 2016035622 A (hereinafter “Tahara”) in further view of English Translation of Japanese Patent Application No. 2009217694A (hereinafter “Taga”)

Regarding Claim 1, Yoon discloses an inspection processing system comprising a first user terminal, wherein the system includes circuitry [see p. 5 paras. 2-4 describing an inspection device and portable terminal, for example a smartphone, and see fig. 1 and p. 11 paras. 1-6 describing the circuitry of the system including the portable terminal], the circuitry is configured to execute: 
a registration process to 
identify a current position at which the first user terminal, which is a user terminal of a person in charge of inspection, is currently positioned in a construction or building site that includes a building structure [see fig. 11 showing an inspector using the terminal at a construction site and see p. 3 para. 4, p. 5 paras. 4 and 9, p. 7 paras. 2-3, and p. 12 para. 3 describing using the portable terminal to obtain a current position and p. 3 para. 1 describes the location being a construction site or building site, and see p. 12 para. 3 describing obtaining the exact location of the inspector], 
obtain an inspection result of an inspection subject of the building structure on the current position [see figure 14 and p. 5 para. 8 and p. 12 para. 5], 
record the inspection result in association with the position of the inspection subject in a three-dimensional model of the building structure [see p. 2 para. 6, p. 5 para. 8, p. 7 para. 2, p. 9 para. 1, and p. 10 paras. 8-11]; and 
a displaying process to 
in response to the inspection result in the first virtual image, attach the inspection result on the first virtual image to generate a second virtual image [see p. 9 paras. 6-8 and p. 10 paras. 1-7 describing the inspection process and then creating a 3D model from image processing of the drawing and producing a final report];
superimpose the second virtual image on the actual image of the building structure to generate an output image [see fig. 12 and p. 16 paras. 5-7 describing fusing a picture of the concrete structure with a 3D model];
Yoon does not explicitly disclose comprising a second user terminal; determine, based on the inspection result, a delivery destination to be notified of the inspection result; a related person corresponding to the delivery destination; identify a checking person who is viewing the three-dimensional model on the second user terminal and a current position at which the second user terminal of the checking person is currently positioned; generate, in response to the second user terminal currently being positioned at the current position, a first virtual image of the three-dimensional model of the building structure that corresponds to the current position; use the second user terminal to obtain an actual image of the building structure at the current position; the inspection result in which the checking person is recorded as the related person of the inspection subject being included in the first virtual image; output the output image to the second user terminal of the checking person.
Tahara in a same or similar endeavor teaches:
a related person corresponding to the delivery destination [see paras. 0014, 0017-18, and 0020 describing using an ID card 3 that identifies a user and where the personal user ID information is analyzed in order to allow user access including to the relevant inspection material: see para 0020: An application for inputting and browsing maintenance management information on a treatment performed on a structure or an article, data on a photograph taken after construction and manufacture or after manufacture, and the like is installed. The application becomes available when a personal ID is input from the tag reader 4 (login). In addition, in a state in which the user logs in, the tablet terminal 6 can accept an approval operation of an examination record corresponding to an ID (an approval mark is displayed in an approval stamp field of an examination record).].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Tahara as above in order to simplify a process from an inspection by a worker or a manufacturer to an approval by an administrator when constructing a structure or manufacturing an article [see Tahara para. 0006].
Taga in a same or similar endeavor teaches:
a second user terminal [see fig. 1 and para. 0013 describing a second terminal, worker terminal 3, operated by an inspection manager for viewing and confirming inspection results, where para. 0014 describes a first terminal, operator terminal 6, carried and used by an operator who performs the construction inspection; i.e., the inspection is performed using operator terminal 6, data is saved to a server via the network, and the data is then sent to the worker terminal 3 for review];
determine, based on the inspection result, a delivery destination to be notified of the inspection result [see paras. 0024 and 0030-36 describing saving inspection result information (pass or fail) and if there is more to be inspected yet, send a message to the worker terminal 6, and if there is no more to be inspected, transmit an end message to worker terminal 6; and the inspection result can be displayed and confirmed on terminal 3].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Taga as above in order to reliably perform construction inspection and to reduce human error as much as possible when selecting specification information to be verified and a member/piece to be inspected [see Taga para. 0006].

identify a checking person who is viewing the three-dimensional model on the second user terminal and a current position at which the second user terminal of the checking person is currently positioned [see Yoon p. 3 paras. 4 and 6, p. 5 paras. 4, 6, and 9, p. 5 paras. 4-5, p. 7 paras. 2-3, and p. 12 para. 3 describing using the portable terminal to obtain a current position including the inspector with the design drawing inquiry; see Tahara paras. 0017-18, 0020-23, and 0033 describing using an ID containing an ID that identifies a user in the tablet terminal 6 and the tablet terminal 6 identifies the user based on the ID entered into the tablet where the server 7 includes an inspection record corresponding to the display on the tablet terminal 6; and see Taga which teaches the second user terminal in fig. 1 and para. 0013 describing worker terminal 3 operated by an inspection manager];
generate, in response to the second user terminal currently being positioned at the current position, a first virtual image of the three-dimensional model of the building structure that corresponds to the current position [see Yoon p. 3 para. 10, p. 5 para. 8, p. 9 para. 1, and p. 10 paras. 7-8 describing creating the virtual image of the 3D model of the building at the current position; and see Taga which teaches the second user terminal in fig. 1 and para. 0013 describing worker terminal 3 operated by an inspection manager];
use the second user terminal to obtain an actual image of the building structure at the current position [see Yoon p. 9 para. 6, p. 10 paras. 7-8, and p. 16 paras. 5-8 and figures 11-12; and see Taga which teaches the second user terminal in fig. 1 and para. 0013 describing worker terminal 3 operated by an inspection manager],
the inspection result in which the checking person is recorded as the related person of the inspection subject being included in the first virtual image [see Yoon p. 3 para. 10, p. 5 para. 8, p. 9 para. 1, and p. 10 paras. 7-8 describing creating the virtual image of the 3D model of the building; and see Tahara paras. 0014, 0017-18, 0020-21, and 0033 describing using an ID containing an ID that identifies a user and reading with the tag reader 4 and the ID information of the structure is compared with the user ID information in order to allow user access; and see Tahara para. 0021 describing basic information relating to construction work including an inspector name is stored and displayed];
output the output image to the second user terminal of the checking person [see Yoon fig. 12 and p. 16 paras. 5-7 describing a model created and output to the portable terminal; and see Taga which teaches the second user terminal in see fig. 1 and para. 0013 describing worker terminal 3 operated by an inspection manager].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Tahara as above in order to simplify a process from an inspection by a worker or a manufacturer to an approval by an administrator when constructing a structure or manufacturing an article [see Tahara para. 0006] and to add the teachings of Taga as above in order to reliably perform construction inspection and to reduce human error as much as possible when selecting specification information to be verified and a member/piece to be inspected [see Taga para. 0006].

Regarding Claim 6, all claim limitations are set forth in apparatus form in Claim 1 for implementation by the method of Claim 6. Therefore similar grounds of rejection are used to reject Claim 6 as are used in the rejection for Claim 1 above.

Regarding Claim 11, all claim limitations are set forth in apparatus form in Claim 1 for [see p. 11 paras. 5-6].

Regarding Claim 19, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Yoon further discloses wherein the circuitry is further configured to: generate the output image so that the inspection subject of the building structure in the virtual image and the inspection subject of the building structure in the actual image are viewed simultaneously [see figure 12 and p. 16 paras. 6-7 describing fusing the virtual 3D image and the photograph of the building structure to check for cracks; see also Son p. 7 para. 2].

Regarding Claim 20, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 6, and are analyzed as previously discussed with that claim.
Yoon further discloses generating the output image so that the inspection subject of the building structure in the virtual image and the inspection subject of the building structure in the actual image are viewed simultaneously [see figure 12 and p. 16 paras. 6-7 describing fusing the virtual 3D image and the photograph of the building structure to check for cracks; see also Son p. 7 para. 2].

Regarding Claim 21, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Yoon further discloses wherein the program, when executed by the circuitry, further causes the circuitry to: generate the output image so that the inspection subject of the building structure in the second virtual image and the inspection subject of the building structure in the actual image [see figure 12 and p. 16 paras. 6-7 describing fusing the virtual 3D image and the photograph of the building structure to check for cracks; see also Son p. 7 para. 2].

Claims 2-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Tahara and Taga in further view of Davis et al. (U.S. Pub. No. 2008/0247636 A1) (hereinafter “Davis”).

Regarding Claim 2, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Yoon does not explicitly disclose wherein the circuitry is configured to identify a visual range of a photographing unit that photographs the building structure, and output the inspection result of the inspection subject included in the visual range in the three-dimensional model.
Davis in a same or similar endeavor teaches wherein the circuitry is configured to identify a visual range of a photographing unit that photographs the building structure [see paras. 0033-36 describing determining visibility of the range data using known camera parameters], and output the inspection result of the inspection subject included in the visual range in the three-dimensional model [see para. 0044].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Davis as above in order to augment traditional manual visual inspections while utilizing the capabilities of modern optical imaging devices together with computers and software in systems often referred to as aided visual inspections [see Davis para. 0005].

Regarding Claim 3, the combination of Yoon, Tahara, and Taga discloses all of the 
Yoon does not explicitly disclose wherein the circuitry is configured to identify a related person who shares information based on constructor information of the building structure.
Davis in a same or similar endeavor teaches wherein the circuitry is configured to identify a related person who shares information based on constructor information of the building structure [see paras. 0046-47, 0092, 0094, and 0096-97 describing the GUI 150 having a security module 166 to allow for user permissions and user access levels and other security protocols to identify user controls and policies].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Davis as above in order to augment traditional manual visual inspections while utilizing the capabilities of modern optical imaging devices together with computers and software in systems often referred to as aided visual inspections [see Davis para. 0005].

Regarding Claim 4, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Yoon does not explicitly disclose wherein the circuitry is configured to identify a delivery level of the inspection result, and identify a related person who shares information based on the delivery level.
Davis in a same or similar endeavor teaches wherein the circuitry is configured to identify a delivery level of the inspection result, and identify a related person who shares information based on the delivery level [see paras. 0046-47, 0092, 0094, and 0096-97 describing the GUI 150 having a security module 166 to allow for user permissions and user access levels and other security protocols to identify user controls and policies].
It would have been obvious to the person of ordinary skill in the art before the effective [see Davis para. 0005].

Regarding Claims 7-9, all claim limitations are set forth in apparatus form in Claims 2-4 for implementation by the method of Claims 6-9. Therefore similar grounds of rejection are used to reject Claims 7-9 as are used in the rejection for Claims 2-4 above.

Regarding Claims 12-14, all claim limitations are set forth in apparatus form in Claims 2-4 for implementation by the method of Claims 12-14. Therefore similar grounds of rejection are used to reject Claims 12-14 as are used in the rejection for Claims 2-4 above. Yoon further discloses a non-transitory computer-readable medium that stores a program, thereon [see p. 11 paras. 5-6].

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Tahara and Taga in further view of Cope (U.S. Pub. No. 2016/0334778 A1).

Regarding Claim 5, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Yoon does not explicitly disclose wherein the circuitry is configured to identify a construction schedule of the inspection subject, and identify a related person who shares information based on the construction schedule.
Cope in a same or similar endeavor teaches wherein the circuitry is configured to identify a construction schedule of the inspection subject, and identify a related person who shares [see paras. 0075-77].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Cope as above in order inspectors can use lower cost and highly portable tablets across the manufacturing floor and in the field, with all the documents required in one application, and most importantly, with the measurements being charted, measured and communicated in real time allowing for: higher flexibility in focusing inspections on specific details and being able to quickly transmit the inspection plan URL link to an inspector anywhere in the world, at any time, faster and more detailed collection of inspections results through hand held tablets right at the point of manufacturer or at field locations, the physical characteristics of which (location, access, and environmental conditions) may have made a traditional detailed inspection difficult if not impossible under current methods, real time charting and non-conformance alerts notifying both the user and others in the communications directory of variances to specifications, trends and other inspection information that does not conform to the required state, the ability to now gather and aggregate inspection data from multiple sources focused on a single manufacturing process, part or field item to spot trends and deviations common across all inspectors, and the ability to identify problems and perform root cause analysis much more quickly with more effective and timely corrective action [see Cope paras. 0013-18].

	
Regarding Claim 10, all claim limitations are set forth in apparatus form in Claim 5 for implementation by the method of Claim 10. Therefore similar grounds of rejection are used to reject Claim 10 as are used in the rejection for Claim 5 above.

Regarding Claim 15, all claim limitations are set forth in apparatus form in Claim 5 for implementation by the method of Claim 15. Therefore similar grounds of rejection are used to .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Tahara and Taga in further view of Komatsu (U.S. Pub. No. 2015/0363076 A1).

Regarding Claim 16, the combination of Yoon, Tahara, and Taga discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Yoon does not explicitly disclose wherein the building structure includes an initial position marker, and the circuitry is configured to identify an initial position at which the user terminal is initially positioned based on the initial position marker.
Komatsu in a same or similar endeavor teaches wherein the building structure includes an initial position marker, and the circuitry is configured to identify an initial position at which the user terminal is initially positioned based on the initial position marker [see paras. 0030-38 describing registration of a marker including information such as marker ID and location information of the marker and capturing a marking in the vicinity of a target object, see figs 7A-7B showing all markers detected in a detected area].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Yoon to add the teachings of Komatsu as above in order to display superimposed display information appropriately [see Komatsu paras. 0025-26].

Regarding Claim 17, all claim limitations are set forth in apparatus form in Claim 16 for implementation by the method of Claim 17. Therefore similar grounds of rejection are used to reject Claim 17 as are used in the rejection for Claim 16 above.

Regarding Claim 18, all claim limitations are set forth in apparatus form in Claim 16 for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483